Citation Nr: 0315416	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  03-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to increased rating for residuals of posterior 
diskectomy at C6-7, degenerative disc disease with essential 
tremor of the left hand, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1998 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran and his representative 
appeared before the underdesigned Acting Veterans Law Judge 
via a video hearing with the RO in March 2003.


FINDING OF FACT

The veteran's service-connected residuals of posterior 
diskectomy at C6-7, degenerative disc disease are manifested 
by persistent symptoms compatible with characteristic pain 
and demonstrable muscle spasm with little intermittent 
relief. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of 
posterior diskectomy at  
C6-7, degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5017 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed numbness and weakness 
of his left arm, hand, and severe neck and back pain after a 
field training exercise dated in May 1999.  Service medical 
records disclose that an electromyography revealed findings 
consistent with left C7 radiculopathy with axonal loss.  The 
veteran had surgery due to cervical herniated disc in May 
1999 and was boarded out of the service.  Since that time, he 
states that his pain is continuing to worsen.  The veteran 
and his spouse testified that the veteran should be entitled 
to an increase in compensation based upon the fact that his 
disability prevents him from going to school, sitting in 
class, and participating in other matters of daily living.

A September 2000 VA examination report revealed that the 
veteran had cervical disk disease S/P laminectomy with 
continuing pain, depressed left triceps reflex and mild 
cervical compressing myelopathy.  The examiner stated that, 
while the cervical myelopathy is mild and currently 
asymptomatic, this could well cause problems in the 
relatively far further after 20 or 30 years.  In a November 
2000 rating decision, the RO granted service connection for 
status post C6-7 posterior discectomy, degenerative disc 
disease with essential tremor of the left hand and assigned a 
20 percent evaluation under Diagnostic Code 5293.  The 
veteran was notified of this decision in December 2000; 
however, he did not appeal; therefore, this decision became 
final.  The veteran filed a claim for increase in May 2001.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. (2002).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).  When there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).   Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of posterior 
diskectomy at C6-7, degenerative disc disease with essential 
tremor of the left hand is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 
code for intervertebral disc syndrome.  Under that code, 
moderate intervertebral disc syndrome involving recurring 
attacks warrants a 20 percent rating.  Severe intervertebral 
disc syndrome involving recurring attacks with intermittent 
relief warrants a 40 percent rating. A 60 percent rating 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board notes that effective September 23, 2002, a new 
regulation was promulgated concerning ratings for 
intervertebral disc syndrome disorders.  See 67 Fed. Reg. 
54345-54349 (September 23, 2002); however, VA must apply the 
old law prior to the effective date of the new law.  See 38 
U.S.C.A. § 5110(g) (West 2002).  Under the new regulation, a 
20 percent evaluation for intervertebral disc syndrome 
requires incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation requires incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
would require incapacitating episodes having a total duration 
of at least 6weeks in the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
new regulation also provides that the disc syndrome may be 
evaluated on the basis of separate evaluations of chronic 
orthopedic and neurologic symptoms.  

After a contemporaneous review of the record, the Board 
concludes that the overall residuals of posterior diskectomy 
at C6-7, degenerative disc disease with essential tremor of 
the left hand picture more closely approximates the criteria 
for a 60 percent disability rating under Diagnostic Code 5293 
under both the old and the new criteria.  

In an October 2001 VA examination, the examiner found that 
the veteran had degenerative disc disease of cervical spine.  
The examiner noted that the veteran could have increased 
limitations in range of motion of the neck during acute 
exacerbations.  The January 2002 VA examination revealed the 
veteran has C5-6 disc disease, paravertebral neck spasm, and 
degenerative arthritis.  The examiner noted that the pain 
syndrome secondary to the above diseases with some impact on 
the veteran's life in that he does miss work because of the 
pain.  The cervical spine MRI dated in March 2002 showed 
lateral cervical lordosis, multilevel disc degeneration, most 
marked at the level of C4-5, C 5-6, and C 6-7 with a tendency 
for forward angulation.  The veteran has disc protrusions at 
all the three levels with ligament calcification.  A July 
2002 report indicated the veteran claimed that the pain had 
worsened and he had fallen due to leg weakness and has had 
loss of bowel control at times along with urinary urgency.   
In a January 2003 evaluation, Dr. Lee indicated that the MRI 
reveals evidence of fairly significant disc disease and 
degeneration at C4-5, C5-6, and C 6-7 and reversal of his 
normal cervical curvature.  There was also evidence of what 
appears to be neural foraminal stenosis noted although the 
cord demonstrates no abnormal signal.  The veteran is still 
complaining of fairly significant mechanical neck pain with 
radiation of pain all the way down to the mid thoracic spine 
with significant cramping.  In March 2003, Dr. Herndon noted 
that there was associated arm pain and leg weakness and that 
this has been quite active and has often required him to stay 
in bed.    

The veteran and his spouse testified as to the veteran's 
constant severe pain, his inability to help around the house, 
play with his children, or participate in many other 
activities he used to enjoy.  Moreover, the veteran testified 
that he has been pursuing a course of study and that he was 
unable to attend many of his classes and received failing 
grades.  Several of his professors provided letters 
concerning the veteran's inability to attend class and 
complete his course work as well as the veteran's ability to 
get around on campus.  

Upon review of the claims file containing clinical studies 
showing cervical disc disease, the veteran's complaints of 
extreme pain on movement, and the statements from the 
veteran's professors that support the veteran's claim of 
having severe physical limitations and being in constant pain 
and resolving doubt in the veteran's favor, the Board finds 
that the veteran is entitled to a 60 percent evaluation for 
residuals of posterior diskectomy at C6-7, degenerative disc 
disease with essential tremor of the left hand.  Basically, 
the medical evidence shows that the veteran had persistent 
symptoms compatible with diseased discs and neuropathy, with 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.  Consequently, the Board concludes that 
the veteran is entitled to a 60 percent evaluation for 
residuals of posterior diskectomy at C6-7, degenerative disc 
disease with essential tremor of the left hand. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected residuals of 
posterior diskectomy at C6-7, degenerative disc disease with 
essential tremor of the left hand, nor has there been a 
showing of interference with her employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment. The Board finds that the medical evidence, 
together with other evidence of record, does not show that 
the veteran's residuals of posterior diskectomy at C6-7, 
degenerative disc disease with essential tremor of the left 
hand presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Although the Board has 
considered the veteran's arguments, the record does not 
present an exceptional case where his currently assigned 
evaluation is found to be inadequate. See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired). Accordingly, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

A 60 percent evaluation for residuals of posterior diskectomy 
at C6-7, degenerative disc disease with essential tremor of 
the left hand is granted, subject to regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

